DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 September 2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “air flow out only through the plurality of vent holes” (Noted, applicant’s figures 4 or 6 shows windless mode, and air flows out of the air outlet via the gap between the inner air deflector and the body of the air conditioner.  NOT only through the vent holes as claimed in claim 1) in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-13 and 15-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites limitation “the total area of the inner air deflector being larger than 75% of a total area of the air outlet”.  This limitation means the total area of the inner air deflector can be less than 100% of a total area of the air outlet.  However claim 1 also recites allows air flow out only through the plurality of vent holes (of the inner air deflector) in last line.  It’s not clear how air is prevented from the area of the air outlet that is not occupied by the inner air deflector if the inner air deflector is smaller than the area of the air outlet.  Also as explained above, applicant’s figure doesn’t show that air flow only through the plurality of vent holes.  Examiner recommend applicant to amend the limitation in last line of claim 1 to (and for examining purpose, examiner interprets this limitation is) “...allows air flow through the plurality of vent holes.” (without the word “only”)
Claim 4 recites the limitation "the vent holes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of vent holes”.
Claim 7 recites the limitation "the vent holes" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of vent holes”.
Claim 9 recites the limitation "the vent holes" in line 1 (also in line 2).  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of vent holes”.
Claim 12 recites the limitation "the vent holes" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of vent holes”.
Claim 16 recites “the vent hole” in line 1.  It’s not clear if this limitation refer back to one of the plurality of vent holes in claim 1.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “each of the plurality of vent holes”.
Claim 17 recites the limitation "the vent holes" in last two lines.  There is insufficient antecedent basis for this limitation in the claim.  Examiner recommend applicant to amend this limitation to (and for examining purpose, examiner interprets this limitation is) “the plurality of vent holes”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 204901976. See attached machine translation) in view of Reinders (US 20140165459).
Regarding claim 1, Sun teaches an air conditioner indoor unit comprising:
a body (main body of air conditioner shown in fig 1) including an air outlet (10, fig 1);
an outer air deflector (60, fig 1) rotatably mounted at a first side (outlet side) of the air outlet, and configured to open and close the air outlet; and
an inner air deflector (20, fig 1) located at an inner side (inward of deflector 60) of the outer air deflector and rotatably mounted at a second side (inner side) of the air outlet that is opposite to the first side, the inner air deflector including a plurality of vent holes (21, fig 2) penetrating the inner air deflector in a thickness direction (left-right direction of fig 2) of the inner air deflector
wherein the inner air deflector is rotatable between: an open state ([0035] “the opening of the air outlet by the above-mentioned first air diffuser plate 20 and the second air diffuser plate 30 means that the normal air outlet of the air outlet 10 is not blocked”.  Plate 20 is capable of moving to an open state in which air isn’t blocked.) in which the inner air deflector extends into the air outlet and is arranged along an air outlet direction (Air outlet direction is perpendicular to the outlet plane.  [0034] “the first air diffuser plate 20 is provided with a rotating shaft in the longitudinal direction and a first drive provided on the chassis 40”.  Plate 20 is rotabably rotated mounted in the housing and movable to an open state, therefore it is inherently that in an open state the plate 20 extends along the air outlet direction.), and a windless mode (as shown in fig 1) in which the inner air deflector is flush with an outer contour of the body (annotated figure 1) and allows air flow out through the plurality of vent holes (as shown in fig 1)

[AltContent: textbox (annotated figure 1)][AltContent: textbox (outer contour of the body)][AltContent: arrow][AltContent: arc]
    PNG
    media_image1.png
    779
    530
    media_image1.png
    Greyscale



Sun fails to teach a total area of the plurality of vent holes being not smaller than 50% of a total area of the inner air deflector, and the total area of the inner air deflector being larger than 75% of a total area of the air outlet.  Reinders discloses that the size of opening for the is a result effective variable for the pressure within a flow path ([0014] “each distribution conduit configured such that pressure within the conduit can be individually adjusted. Various ways of configuring such an adjustable conduit include the use of adjustable mechanisms such as valves, switches, levers, etc., to cause a variable amount of fluid, such as air or gas, to escape from the conduit, for example by opening or closing and/or adjusting the size (e.g. diameter) and/or shape of a hole or other perforation in the conduit.”).  In this case the total area of the plurality of vent holes and the total area of the air outlet not covered by the solid portion of the inner air deflector would result in different pressure output.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the total area of the plurality of vent holes of the inner air deflector and the total area of the inner air deflector vs the air outlet to achieve desired air outlet pressure to fit customer/people’s preference, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).




Regarding claim 4, Sun in view of Reinders teaches one of the plurality of vent holes includes a first hole section and a second hole section successively connected along the air outlet direction (See Sun fig 2 and annotated figure 2).

[AltContent: ][AltContent: ][AltContent: arrow][AltContent: textbox (a second hole section)][AltContent: arrow]
    PNG
    media_image2.png
    86
    186
    media_image2.png
    Greyscale

[AltContent: textbox (a first hole section)][AltContent: textbox (annotated figure 2)]


Regarding claim 8, Sun in view of Reinders teaches the first hole section tapers gradually along the air outlet direction, and the second hole section expands gradually along the air outlet direction (See Sun fig 2 and annotated fig 2)
Regarding claim 9, Sun in view of Reinders teaches all the limitations except for an inlet area of one of the plurality of vent holes is not larger than an outlet area of the one of the plurality of vent holes.  However as discussed in claim 1, the cross sectional area of flow path is adjusted as taught by Reinders to achieve desired pressure output.  It requires only routine experiment for one of ordinary skill in the art to adjust inlet area and outlet area of different vent hole to achieve desired pressure toward different direction (for example, higher air pressure toward lower portion of the room where people sit and lower air pressure toward the ceiling.)
Regarding claim 10, Sun in view of Reinders teaches diameters of a part of the plurality of vent holes increase or decrease gradually, or remain unchanged from a top of the inner air deflector to a bottom of the inner air deflector (See Sun fig 4).
Regarding claim 11, Sun in view of Reinders teaches a part of the plurality of vent holes are arranged along a straight line or a curve (See Sun fig 1 and annotated figure 1, outlet of the vent holes are arranged along a curve).
Regarding claim 13, Sun in view of Reinders teaches an included angle between a center line of one of the vent holes and a horizontal plane ranges from -10° to 100 when the inner air deflector is perpendicular to the air outlet direction (see annotated figure 3.  Center line of the vent hole is about zero degree relative to a horizontal line.).
Regarding claim 16, Sun in view of Reinders teaches each of the plurality of vent hole has a circular, oval, triangular or polygonal cross section (See Sun fig 4, vent holes are circular).
[AltContent: textbox (Center line of vent hole)][AltContent: arrow][AltContent: connector]
    PNG
    media_image3.png
    8
    8
    media_image3.png
    Greyscale

[AltContent: textbox (Annotated figure 3)]


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 204901976. See attached machine translation) in view of Reinders (US 20140165459), and further in view of Kelpentidjian (US 20120115409).
Regarding claim 12, Sun in view of Reinders teaches all the limitations of claim 1.
Sun in view of Reinders fails to teach a diameter of one of the vent holes is in a range of 2mm to 4mm.
Kelpentidjian teaches a diameter of a vent hole is in a range of 2mm to 4mm ([0013] “The holes will usually be of circular cross section and the diameter of the downstream holes may be between 2 and 5 mm and preferably of the order of 3 mm”.  Noted the Kelpentidjian teaches that the diameter can be 3mm.).
It would have been obvious at the time of filing to modify Sun in view of Reinders as taught by Kelpentidjian by adjusting the size to desired size in order to meet customer’s preference (small vent holes could produce breeze-like feel for the customers.)

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 204901976. See attached machine translation) in view of Reinders (US 20140165459), and further in view of Nicola (US 20120122387)
Regarding claim 15, Sun in view of Reinders teaches all the limitations of claim 1.
Sun in view of Reinders fails to teach the inner air deflector is made of at least one of ordinary acrylonitrile-styrene-butadiene copolymer (ABS), modified ABS, polycarbonate (PC), or modified PC.
Nicola teaches air deflector made of ordinary acrylonitrile-styrene-butadiene copolymer (ABS) or modified ABS, polycarbonate (PC) ([0024] “The various components, louvers, linkages, rings, etc. may be injection molded from a variety of plastics having relatively good dimensional stability, such as polycarbonate (PC), acrylonitrile-styrene-butadiene (ABS)”)
It would have been obvious at the time of filing to modify Sun in view of Reinders as taught by Nicola to make the air deflector out of PC or ABS in order to produce a light weight design for air deflector.

Allowable Subject Matter
Claim 5-7 and 17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09 June 2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument for the limitation “air flow out only through the plurality of vent holes”, it’s noted that there’s problem with 112b rejection as shown above and a new rejection is made with a new interpretation of the limitation that reflect applicant’s figure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Primary Examiner, Art Unit 3762